Name: Commission Regulation (EC) No 1463/98 of 8 July 1998 on the issuing of import licences for bananas under the tariff quota for the third quarter of 1998 (second period)
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy;  America
 Date Published: nan

 EN Official Journal of the European Communities9. 7. 98 L 193/29 COMMISSION REGULATION (EC) No 1463/98 of 8 July 1998 on the issuing of import licences for bananas under the tariff quota for the third quarter of 1998 (second period) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1409/96 (4), and in particular Article 9 (3) thereof, Having regard to Commission Regulation (EC) No 478/ 95 of 1 March 1995 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/ 93 (5), as amended by Regulation (EC) No 702/95 (6), and in particular Article 4 (3) thereof, Whereas Article 2 of Commission Regulation (EC) No 1281/98 of 19 June 1998 on the issuing of import licences for bananas under the tariff quota for the third quarter of 1998 and on the submission of new applica- tions (7), fixes the quantities available for new licence applications under the tariff quota during the third quarter of 1998; whereas Article 4 (3) of Regulation (EC) No 478/95 lays down that the quantities for which licences may be issued for the origin(s) concerned must be determined without delay; Whereas Article 9 (3) of Regulation (EEC) No 1442/93 lays down that where, in the case of a given quarter and origin, for a country or group of countries referred to in Annex I to Regulation (EC) No 478/95, the quantities covered by import licence applications from one or more of the categories of operators exceed the quantity avail- able, a reduction percentage is to be applied to applica- tion for that origin; whereas, however, that provision does not apply to category C licence applications nor to category A and B applications relating to a quantity of 150 tonnes or less, provided that the total quantity covered by the category A and B applications does not exceed, for a given origin, 15 % of the total of the quant- ities applied for; Whereas the quantity applied for, for Dominican Repub- lic' and others', exceed the quantity available and a reduc- tion coefficient should therefore be applied; whereas import licences may be issued for the quantity referred to in all other new applications; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible, HAS ADOPTED THIS REGULATION: Article 1 Import licences shall be issued under the tariff quota for the import of bananas during the third quarter of 1998 against new applications as referred to in Article 4 (1) of Regulation (EC) No 478/95: 1. for the quantity indicated in the licence application multiplied, in respect of the origin Dominican Repub- lic' by the reduction coefficient 0,6082 and for the origin others' by a reduction coefficient of 0,6552 in the case of applications from operators in categories A and B, excluding applications for up to 150 tonnes; 2. for the quantity indicated in licence application, in the case of an origin other than those referred to in point 1 above. Article 2 This Regulation shall enter into force on 9 July 1998. (1) OJ L 47, 25. 2. 1993, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 142, 12. 6. 1993, p. 6. (4) OJ L 181, 20. 7. 1996, p. 13. (5) OJ L 49, 4. 3. 1995, p. 13. (6) OJ L 71, 31. 3. 1995, p. 84. (7) OJ L 176, 20. 6. 1998, p. 21. EN Official Journal of the European Communities 9. 7. 98L 193/30 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1998. For the Commission Franz FISCHLER Member of the Commission